Citation Nr: 1534393	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  12-10 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of a right great toe fracture.

2.  Entitlement to an initial compensable rating prior to August 18, 2010, and to an initial rating greater than 10 percent thereafter, for residuals of a right ankle fracture.

3.  Entitlement to an initial compensable rating for vitiligo.

4.  Entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for a bilateral knee disability, to include arthralgia and chondromalacia.

6.  Entitlement to service connection for migraine headaches.

7.  Entitlement to service connection for hypothyroidism.

8.  Entitlement to a 10 percent rating due to multiple non-compensable service-connected disabilities under 38 C.F.R. § 3.324 prior to January 6, 2012.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from January to April 1989, a period of inactive duty training (IADT) in the U.S. Marine Corps Reserves from July to August 1989, and additional active service in the U.S. Marine Corps from December 1990 to June 1991, including in the southwest Asia theater of operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted, in pertinent part, the Veteran's claims of service connection for residuals of a right great toe fracture, residuals of a right ankle fracture, and for vitiligo, assigning zero percent ratings for each of these disabilities effective April 22, 2008.  The RO also denied the Veteran's claims of service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness, a bilateral knee disability, to include arthralgia and chondromalacia (which was characterized as separate service connection claims for right knee arthralgia and for left knee arthralgia), migraine headaches, and for hypothyroidism.  The RO finally denied the Veteran's claim of entitlement to a 10 percent rating due to multiple non-compensable service-connected disabilities under 38 C.F.R. § 3.324 prior to January 6, 2012.  The Veteran disagreed with this decision in November 2009.  He perfected a timely appeal in April 2012 and requested a Board hearing.  A Travel Board hearing was held at the RO in June 2015 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In a March 2012 rating decision, the RO assigned a higher initial 10 percent rating effective August 18, 2010, for the Veteran's service-connected residuals of a right ankle fracture.  Because this is not the maximum disability rating available, and because the Veteran continues to disagree with the disability ratings assigned for his service-connected residuals of a right ankle fracture, this issue remains on appeal.  Having reviewed the record evidence, the Board finds that the issues on appeal are characterized more appropriately as stated on the title page of this decision.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

With the exception of the issue of entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness, the Veteran's other currently appealed claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



FINDINGS OF FACT

1.  The Veteran's service personnel records show that he served in the southwest Asia theater of operations during the Persian Gulf War.

2.  The record evidence shows that the Veteran does not experience any current disability due to chronic fatigue syndrome which could be attributed to active service or any incident of service, to include as due to an undiagnosed illness experienced in the southwest Asia theater of operations during the Persian Gulf War.


CONCLUSION OF LAW

Chronic fatigue syndrome was not incurred in or aggravated by active service, to include as due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1118, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In a letter issued in May 2008, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in the May 2008 VCAA notice, as is required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As will be explained below in greater detail, the evidence does not support granting service connection for chronic fatigue syndrome.  Because the Veteran was fully informed of the evidence needed to substantiate this claim, any failure of the AOJ to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, the May 2008 VCAA notice was provided prior to the currently appealed rating decision issued in November 2008; thus, this notice was timely.  Because the Veteran's claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's electronic paperless claims files in Virtual VA and in Veterans Benefits Management System (VBMS) have been reviewed.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.  The VLJ specifically noted the issues as including the issues listed on the title page of this decision.  The Veteran was assisted at the hearing by an accredited representative from the Veterans of Foreign Wars of the United States.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  The Veteran's representative and the VLJ asked questions to draw out the evidence which supported the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran was provided with a VA examination which addressed the contended causal relationship between the claimed chronic fatigue syndrome and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiner, this examination report sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examination of record is adequate for rating purposes and additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection for Chronic Fatigue Syndrome

The Veteran contends that he incurred chronic fatigue syndrome (CFS) during active service.  He alternatively contends that he incurred CFS as a result of an undiagnosed illness initially experienced while on active service in the southwest Asia theater of operations during the Persian Gulf War.

Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established for a Persian Gulf Veteran who exhibits objective indications of chronic disability which cannot be attributed to any known clinical diagnosis, but which instead results from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1)(i).  See also 76 Fed. Reg. 81834 (Dec. 29, 2011).  A Persian Gulf Veteran is one who served in the Southwest Asia theater of operations during the Persian Gulf War.  Id.  The Southwest Asia theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d)(2).

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A disability referred to in this section shall be considered service-connected for the purposes of all laws in the United States.  38 C.F.R. §§ 3.317(a)(2)-(5).

Effective March 1, 2002, the law affecting compensation for disabilities occurring in Persian Gulf War Veterans was amended.  38 U.S.C.A. §§ 1117, 1118.  Essentially, these changes revised the term "chronic disability" to "qualifying chronic disability," and involved an expanded definition of "qualifying chronic disability" to include: (a) an undiagnosed illness, (b) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317.  The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  

With claims based on undiagnosed illness, the Veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).  Signs or symptoms that may be a manifestation of an undiagnosed illness or a chronic multisymptom illness include: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs and symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b).

Section 1117(a) of Title 38 of the United States Code authorizes service connection on a presumptive basis only for disability arising in Persian Gulf Veterans due to "undiagnosed illness" and may not be construed to authorize presumptive service connection for any diagnosed illness, regardless of whether the diagnosis may be characterized as poorly defined.  VAOPGCPREC 8-98 (Aug. 3, 1998).  Compensation may be paid under 38 C.F.R. § 3.317 for disability which cannot, based on the facts of the particular Veteran's case, be attributed to any known clinical diagnosis.  The fact that the signs or symptoms exhibited by the Veteran could conceivably be attributed to a known clinical diagnosis under other circumstances not presented in the particular Veteran's case does not preclude compensation under § 3.317.  Id.

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).  Because chronic fatigue syndrome is not explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to this claim.

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.


Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness.  The Veteran contends that he incurred chronic fatigue syndrome during active service in the southwest Asia theater of operations during the Persian Gulf War or, alternatively, an undiagnosed illness initially experienced while in the Persian Gulf caused or contributed to his claimed chronic fatigue syndrome.  The record evidence does not support the Veteran's assertions concerning current disability due to chronic fatigue syndrome or any etiological relationship to active service or any incident of service, to include as due to an undiagnosed illness.  The Board notes initially that the Veteran's service personnel records (in this case, his DD Form 214) confirm that he had active service in the southwest Asia theater of operations during the Persian Gulf War.  The Veteran's service treatment records show no complaints of or treatment for chronic fatigue syndrome at any time during his 2 periods of active service, including while he was in the southwest Asia theater of operations during the Persian Gulf War, or during his period of IADT.  The Board notes in this regard that the absence of contemporaneous service treatment records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The post-service evidence also does not support granting the Veteran's claim of service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness.  It shows instead that, although the Veteran has complained of experiencing chronic fatigue syndrome after active service, he does not experience any current disability due to chronic fatigue syndrome which could be attributed to active service or any incident of service, to include as due to an undiagnosed illness.  For example, on VA chronic fatigue syndrome Disability Benefits Questionnaire (DBQ) in January 2012, the VA examiner stated that the Veteran currently did not have and had never been diagnosed as having chronic fatigue syndrome.

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced chronic fatigue syndrome at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, there is no evidence of chronic fatigue syndrome at any time during the pendency of this appeal.  In summary, the Board finds that service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness, is not warranted.
 
In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309 (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements and sworn testimony, the Veteran has asserted that his symptoms of chronic fatigue syndrome have been continuous since service.  He asserts that he continued to experience symptoms relating to chronic fatigue syndrome (constant tiredness) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of chronic fatigue syndrome after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of chronic fatigue syndrome since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any history or complaints of symptoms of chronic fatigue syndrome.  Specifically, the service separation examination report reflects that the Veteran was examined and he was found to be normal clinically.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

As noted above, the post-service medical evidence does not reflect complaints or treatment related to chronic fatigue syndrome at any time following active service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including residuals of a right great toe fracture, residuals of a right ankle fracture, vitiligo, a bilateral knee disability, migraine headaches, and hypothyroidism.  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to chronic fatigue syndrome.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

When the Veteran was examined for VA disability compensation purposes after service in January 2012, he did not report the onset of chronic fatigue syndrome symptomatology during or soon after service or even indicate that the symptoms were of longstanding duration.  Instead, as noted above, the VA examiner concluded that the Veteran currently did not have chronic fatigue syndrome and had never been diagnosed as having chronic fatigue syndrome.  The Veteran also did not claim that symptoms of his disorder began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment after service, his previous statements made for treatment purposes, and the record evidence showing no disability due to chronic fatigue syndrome which could be attributed to active service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

Entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness, is denied


REMAND

The Veteran contends that his service-connected residuals of a right great toe fracture, residuals of a right ankle fracture, and vitiligo are all more disabling than currently evaluated.  He also contends that he incurred a bilateral knee disability (which he characterized as arthralgia), migraine headaches, and hypothyroidism during active service or alternatively he experiences current bilateral knee disability, migraine headaches, and hypothyroidism which are related to active service.  He finally contends that he is entitled to a 10 percent rating due to multiple non-compensable service-connected disabilities under 38 C.F.R. § 3.324 prior to January 6, 2012.  Having reviewed the record evidence, the Board finds that additional development is required before the underlying claims can be adjudicated on the merits.

With respect to the Veteran's higher initial rating claims for residuals of a right great toe fracture, residuals of a right ankle fracture, and for vitiligo, he essentially contends that each of these disabilities has worsened since his most recent VA examinations.  A review of the Veteran's VBMS eFolder shows that his most recent VA examinations for each of these disabilities occurred in January 2012.  The Board notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  The Court has held that when a Veteran alleges that his service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Given the Veteran's contentions, and given the length of time which has elapsed since his most recent VA examinations in January 2012, the Board finds that, on remand, he should be scheduled for updated VA examinations to determine the current nature and severity of his service-connected residuals of a right great toe fracture, residuals of a right ankle fracture, and vitiligo.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  

With respect to the Veteran's service connection claims for a bilateral knee disability, to include arthralgia and chondromalacia, migraine headaches, and hypothyroidism, the Board notes that the medical evidence of record contains current diagnoses of each of these disabilities.  The Board also notes that, although the Veteran was examined for VA purposes in January 2012 and diagnosed as having bilateral knee chondromalacia and migraine headaches, neither of the VA examiners who saw the Veteran in January 2012 was asked to provide and did not provide medical opinions concerning the contended causal relationships between each of these disabilities and active service.  And, contrary to the AOJ's assertion that the existence of current disability due to hypothyroidism did not trigger VA's duty to provide a contemporaneous examination, the Board notes that it is well-settled that a VA examination may be required when there is insufficient medical evidence addressing the contended causal relationship between a currently diagnosed disability and active service.  See McLendon, 20 Vet. App. at 79.  Thus, the Board finds that, on remand, the Veteran should be scheduled for appropriate examinations to determine the nature and etiology of the Veteran's bilateral knee disability, migraine headaches, and hypothyroidism.

With respect to the Veteran's claim of entitlement to a 10 percent rating due to multiple non-compensable service-connected disabilities under 38 C.F.R. § 3.324 prior to January 6, 2012, the Board notes that adjudication of the other currently appealed claims begin remanded to the AOJ likely will impact adjudication of this claim.  Thus, the Board finds that these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Consequently, adjudication of the claim of entitlement to a 10 percent rating due to multiple non-compensable service-connected disabilities under 38 C.F.R. § 3.324 prior to January 6, 2012, must be deferred.

The AOJ also should attempt to obtain the Veteran's updated VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for service-connected residuals of a right great toe fracture, service-connected residuals of a right ankle fracture, service-connected vitiligo, a bilateral knee disability, migraine headaches, and/or for hypothyroidism since his service separation.  Advise the Veteran not to resubmit any records already provided to VA.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Thereafter, schedule the Veteran for updated examination to determine the current nature and severity of his service-connected residuals of a right great toe fracture.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether the Veteran's service-connected residuals of a right great toe fracture are manifested by moderate, moderately severe, or severe malunion or nonunion of the tarsal or metatarsal bones.  The examiner also should state whether the Veteran's service-connected residuals of a right great toe fracture results in actual loss of use of the right foot.  The examiner finally should state whether, and to what extent, the Veteran's service-connected residuals of a right great toe fracture impacts his job as an electrician.  A complete rationale must be provided for any opinions expressed.

3.  Schedule the Veteran for updated examination to determine the current nature and severity of his service-connected residuals of a right ankle fracture.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether the Veteran's service-connected residuals of a right ankle fracture are manifested by moderate limited motion of the ankle or marked limited motion of the ankle.  The examiner also should state whether, and to what extent, the Veteran's service-connected residuals of a right ankle fracture impacts his job as an electrician.  A complete rationale must be provided for any opinions expressed.

4.  Schedule the Veteran for updated examination to determine the current nature and severity of his service-connected vitiligo.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether the Veteran's service-connected vitiligo affects at least 5 percent but less than 20 percent of the entire body or exposed areas of the body or requires intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than 6 weeks during the past 12-month period.  The examiner next should state whether the Veteran's service-connected vitiligo affects 20 to 40 percent of the entire body or exposed areas of the body or requires systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  The examiner next should state whether the Veteran's service-connected vitiligo affects more than 40 percent of the entire body or exposed areas of the body or requires constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  The examiner finally should state whether, and to what extent, the Veteran's service-connected vitiligo impacts his job as an electrician.  A complete rationale must be provided for any opinions expressed.

5.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his bilateral knee disability.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify any bilateral knee disability, to include arthralgia and chondromalacia, currently experienced by the Veteran.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a bilateral knee disability, to include arthralgia and chondromalacia, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

6.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his migraine headaches.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that migraine headaches, if diagnosed, are related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

7.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his hypothyroidism.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that hypothyroidism, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

8.  The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

9.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


